Dismissed and Memorandum Opinion filed July 27, 2006







Dismissed
and Memorandum Opinion filed July 27, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00355-CV
____________
 
MARY POORE, Individually and as
Personal Representative of the Heirs
and Estate of Randy Poore,
Appellant
 
V.
 
METROPOLITAN LIFE INSURANCE
COMPANY, Appellee
 

 
On Appeal from the 239th District Court
Brazoria County,
Texas
Trial Court Cause No. 36840
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a summary judgment signed December 27, 2005, and made final by
order of severance signed January 23, 2006.  On July 6, 2006, appellant filed
an unopposed motion to dismiss the appeal because appellant no longer wishes to
prosecute the appeal.  See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
27, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Guzman.